Judgment insofar as appealed from unanimously modified on the law and facts by increasing the amount to be recovered by the plaintiff by the sum of $11,644, with interest thereon from May 1, 1963, and as modified the judgment is, together with the order affirmed, with costs to appellant. Certain findings of fact disapproved and reversed and new findings made. Memorandum: The record establishes that plaintiff’s decedent was the procuring cause of the lease executed between defendants and W. T. Grant Co. In order to be entitled to a commission it was not necessary that the broker participate in all the negotiations between the parties to the lease (Lloyd v. Matthews, 51 N. Y. 124; Busher Co. v. Galbreath-Ruffin Realty Co., 22 A D 2d 879; Salzano v. Pellillo, 4 A D 2d 789). Since the record contains sufficient evidence to require an award of commissions on the Grant lease, and inasmuch as the purported newly discovered evidence did not relate to the Colonial House lease, there was no error in denying the motion to reopen for additional proof or for a new trial. (Appeal from certain parts of a judgment and order of Erie Trial Term denying recovery of commissions for obtaining leases.) Present — Williams, P. J., Bastow, Goldman, Henry and Del Vecehio, JJ.